Citation Nr: 0840640	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating 
decision, by the Jackson, Mississippi, Regional Office (RO), 
which denied the veteran's claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person or by reason of being 
housebound.  He perfected a timely appeal to that decision.  
In October 2007, the veteran testified at a hearing before a 
Decision Review Office (DRO) at the RO.  A transcript of the 
hearing is associated with the claims folder.  

On April 22, 2008, the veteran and his wife appeared at the 
Jackson RO and testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Service connection is in effect for depression/anxiety, 
associated with diabetes mellitus, insulin dependent, rated 
70 percent disabling; diabetic retinopathy with cataracts, 
associated with diabetes mellitus, insulin dependent, rated 
70 percent disabling; diabetes mellitus, insulin dependent, 
rated 40 percent disabling; peripheral neuropathy, right 
lower extremity, rated 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated 10 percent disabling; 
scotoma, both eyes, associated with diabetic retinopathy with 
cataracts, rated 10 percent; and skin condition associated 
with diabetes mellitus, insulin dependent, sexual dysfunction 
associated with diabetes mellitus, peripheral neuropathy of 
the left upper extremity, peripheral neuropathy of the right 
upper extremity, and bilateral tinea pedis, all rated 
noncompensable.  Additionally, the veteran is currently in 
receipt of SMC based on loss of use of one eye, having only 
light perception, effective November 7, 2006.  

2.  The veteran is currently legally blind in both eyes, with 
a best corrected visual acuity of 20/200 in the right eye and 
counting fingers at one foot in the left eye.  

3.  The veteran is in need of the regular aid and attendance 
of another person due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating the aforementioned claim.  


II.  Legal Analysis.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
for the issue on appeal.  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (3) (2008).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

In the present case, service connection is currently in 
effect for the following disabilities: depression/anxiety, 
associated with diabetes mellitus, insulin dependent, rated 
70 percent disabling; diabetic retinopathy with cataracts, 
associated with diabetes mellitus, insulin dependent, rated 
70 percent disabling; diabetes mellitus, insulin dependent, 
rated 40 percent disabling; peripheral neuropathy, right 
lower extremity, rated 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated 10 percent disabling; 
scotoma, both eyes, associated with diabetic retinopathy with 
cataracts, rated 10 percent; and skin condition associated 
with diabetes mellitus, insulin dependent, sexual dysfunction 
associated with diabetes mellitus, peripheral neuropathy of 
the left upper extremity, peripheral neuropathy of the right 
upper extremity, and bilateral tinea pedis, each rated 
noncompensable.  The veteran is currently in receipt of SMC 
based on loss of use of one eye, having only light 
perception, effective November 7, 2006.  

In the analysis below, the Board must determine if the 
veteran's service-connected disabilities on their own render 
him in need of regular aid and attendance.  

The veteran claims entitlement to special monthly 
compensation on the basis of the need for regular aid and 
attendance.  To this end, he maintains that he is basically 
unable to see anything; he stated that his wife has to assist 
him in shaving, dressing, and reading.  The veteran indicated 
that he is unable to drive a car.  He contends that his wife 
is his primary caretaker and assists him with his daily 
activities; she has to remind him to eat and helps control 
his diabetes.  

The Board finds that the criteria for entitlement to SMC 
based on the need for regular aid and attendance have been 
met.  In reaching the foregoing determination, the evidence 
clearly shows that the veteran needs assistance from 
protecting himself from the hazards or dangers incident to 
his daily environment due to his poor balance secondary to 
decreased eyesight and impaired depth perception, as well as 
weakness and numbness in his extremities caused by his 
service-connected diabetes mellitus.  He is also unable to 
independently travel beyond the premises of his own home and 
only leaves the house with his spouse.  

Thus, the final question that must be addressed is whether or 
not the veteran's need for aid and attendance is the result 
of his service-connected disabilities.  In this regard, 
following a VA eye examination in December 2006, the VA 
examiner diagnosed the veteran as being legally blind in both 
eyes, with a best corrected visual acuity of 20/200 in the 
right eye, and count fingers at 1 foot in the left eye.  The 
examiner stated that the visual acuity was worse than 5/200.  
On the occasion of a subsequent VA examination in June 2007, 
the veteran complained of constant dizziness and poor 
balance, which causes him to fall.  He stated that he needs 
his wife's assistance to shave and to cook; she also fixes 
his plate, trims his nails, gives him his medication, 
including his insulin shots and administers his eyedrops.  
Following an evaluation, the examiner stated that the veteran 
is legally blind; he is a diabetic and has eye complications 
secondary to diabetes.  The examiner noted that the veteran 
is dependent on his wife for his activities of daily living.  
It is noteworthy that records from the Social Security 
Administration reveal that the veteran was determined to be 
disabled, effective August 2003, due to diabetes mellitus 
with peripheral neuropathy and depression, both of which are 
service-connected disabilities.  

Moreover, at his personal hearing in April 2008, it was 
reported that the veteran's loss of vision encumbers his way 
of life and he has to depend on his wife for assistance.  The 
veteran testified that his wife has to manage his 
medications, fix his food, and help him with certain articles 
of clothing due to numbness in his hands.  All these 
restrictions are caused by his service-connected diabetes 
mellitus, diabetic retinopathy, and associated peripheral 
neuropathy.  

The medical evidence of record clearly reflects significant 
bilateral vision impairment.  The Board recognizes the 
importance of eyesight to the ability to conduct normal, 
routine activities essential for daily living (e.g., 
purchasing food and medication; driving or walking outside 
the home to perform these activities; preparing meals; simply 
being able to adequately navigate one's physical surroundings 
so as to avoid physical injuries) and the potential for 
significant danger to the veteran's person if the veteran has 
to fend for himself - being "legally blind" - in conducting 
these activities.  Based upon these considerations, and 
resolving every reasonable doubt in the veteran's favor, the 
Board finds that he is unable to function in an appropriate 
manner without supervision and assistance.  In essence, the 
Board finds that there is a "factual need for aid and 
attendance" consistent with 38 C.F.R. § 3.352(a) criteria.  
The claim for special monthly compensation is granted on this 
basis.  As special monthly compensation at the housebound 
rate, 38 U.S.C.A. § 1114(s), is a lesser benefit, the Board 
need not address entitlement under 38 U.S.C.A. § 1114(s).  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


